BROCK, Judge.
Defendants assign as error the admission of evidence of the purchase price of the entire property. Their argument is that it was error to admit evidence of the purchase price, because there was evidence that between the time the property was purchased and the time of taking there had been changes in the nature of other property in the immediate vicinity of defendants’. However, the record on appeal does not give foundation to defendants’ contention. We note that defendants’ evidence, through Mr. DeBruhl, Mr. Liles, and Mr. Gooch, tends to show that all changes in the nature of other property in the immediate vicinity of defendants’ property took place after the date of the taking, except for the Coble Dairy property which was approximately a quarter mile off the highway in question.
This Court held in Highway Commission v. Moore, 3 N.C. App. 207, 164 S.E. 2d 385, that evidence of the purchase price may be brought out on cross-examination where there is no evidence that the sale was involuntary and where there was no evidence of change of the area in the immediate vicinity of the property in question between the date of purchase and the date of taking. The admission of the purchase price into evidence was proper in this case. Defendants’ assignments of error numbers 1, 2, and 4 are without merit and are overruled.
The defendants next assign as error that the trial court allowed Mr. Redmon, an appraiser, to state the reasons why he *729considered the highest and best use of the property to be residential.
It is generally desirable and proper for an expert witness to give the reasons upon which he based his opinion, and we note that defendants do not show in what way they were prejudiced. This assignment of error is overruled. See City of Statesville v. Bowles, 6 N.C. App. 124, 169 S.E. 2d 467.
In defendants’ assignment of error number 6, they maintain that the trial court erred in not granting their motion to set aside the verdict on the grounds that it was a quotient verdict.
Upon defendants’ motions, the trial judge conducted a hearing at which time the defendants’ attorney testified in pertinent part as follows:
“If Your Honor please, I am' referring to Defendant 1 on motion and exhibit of a paperwriting found in the jury room after the verdict was returned and after a juror told me of how the verdict was arrived, and that the juror did explain that the jury did take into consideration the fact that the property owner had removed dirt from the property in question to his property on the other side of the road, and that they did divide the damages by twelve and come up with apparently a quotient.”
On cross-examination, his testimony tended to show that he did not know how long the paper had been in the jury room, whose handwriting it was, or whether a juror wrote on the paper. There was no evidence that the jurors agreed in advance to accept as their verdict one-twelfth of the aggregate of their individual estimates of damages. Therefore, under the principles enunciated by Chief Judge Mallard in Highway Commission v. Matthis, 2 N.C. App. 233, 163 S.E. 2d 35, the motions were properly denied. This assignment of error is overruled.
Defendants’ other assignments of error relate to the charge of the court. These exceptions do not point out the specific portions of the charge excepted to and are therefore broadside. A broadside exception to the charge is improper and will not be considered. In any event, the charge correctly and accurately stated and applied the law arising on the evidence in this case. These assignments of error are overruled.
We have carefully examined all of the assignments of error *730and the exceptions properly brought forward and are of the opinion that the defendants had a fair trial, free from prejudicial error.
No error.
Judges Hedrick and Vaughn concur.